DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on September 7, 2022.  These drawings are approved.
Terminal Disclaimer
The terminal disclaimer filed on September 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,138,689 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Claims 1-8 and 10-22 are pending.  Claims 1-6, 12-16, and 18-20 are withdrawn.  Claim 10 is hereby rejoined, as it is no longer dependent on a withdrawn claim, and because it reads on the elected species, Fig. 5.
Response to Arguments
Applicant has argued that the amendments to claim 7 overcome the rejection of record based on the Johnson et al. reference.  Applicant states that the “inclusion of the closed-ended transitional term ‘consists of’ in claim 7…indicates that the structure of the upper wide diameter portion is closed to unrecited elements.”  Applicant reasons that because Johnson includes a handle, Johnson cannot anticipate claim 7.  Examiner respectfully disagrees, for two reasons.
First, the term “consists of” only relates to the upper wide diameter portion, and not the tool is a whole.  Thus, the upper wide diameter portion can be defined as only the cylindrical upper portion, not including the handle.  If the phrase “consisting of” were used in line 3 of the claim, rather than the term “comprising,” this would not be the case.
Secondly, Johnson’s specification states that “If desired, the hanger element 27 may be provided with a handle 50 to facilitate handling of the hanger element 27 during pipe stripping operations in accordance with the present method” (column 3, lines 35-38, emphasis supplied).  Thus, Johnson also discloses a hanger element that does not have a handle, in the event a handle is not desired.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 3,179,177, hereinafter Johnson).
With regard to claim 7, Johnson discloses a tool for use in suspending operation of an oil or gas well driven by an artificial lift with a polished rod connected to a sucker rod in a tubing string (note that the preamble refers merely to the intended use of the tool, and Johnson’s device is at least capable of supporting a sucker rod string), the tool comprising a body including:
a) a lower narrow portion (see annotated Fig. provided below) dimensioned to fit within the interior cavity of a tubing string inlet or an upper extension thereof (see annotated Fig. below);
b) an upper wide diameter portion defining a substantially horizontal landing surface dimensioned to rest upon the top edge of the tubing string inlet or the upper extension thereof (see annotated Fig. below),
c) a central interior longitudinal cavity spanning the length of the tool (cavity visible in the annotated Fig. below by virtue of the fact that the sucker rod fills the entire longitudinal cavity), the cavity continuous with a longitudinal slot (46) in the outer sidewall of the tool spanning the length of the tool, wherein the sucker rod is held within the longitudinal cavity (Fig. below) and the longitudinal slot allows passage of the fluid or gas when the tool is supported on the top edge of the tubing string inlet or the upper extension thereof (Johnson does not explicitly discuss this function, but Johnson’s structure would inherently provide this capability),
wherein the upper wide diameter portion consists of a uniform cylindrical shape extending between edges of an upper portion of the longitudinal slot (note that the “upper wide diameter portion” is considered to not include the handle 50, given that the word “consists” only refers to the upper wide diameter portion itself and not the entire body. Also, column 3, lines 35-38 state that the handle 50 is optional), and wherein the upper portion of the longitudinal slot is continuous with an upper portion of the central longitudinal cavity (this is visible in the isometric view of Fig. 11).

    PNG
    media_image1.png
    372
    591
    media_image1.png
    Greyscale

With regard to claim 8, the outer sidewall of the lower narrow portion is tapered or chamfered to facilitate entrance of the lower narrow portion into the tubing string inlet or the upper extension thereof (see Fig. above, which shows the tapering of the lower portion, and how it would assist with insertion into the tubing string inlet).
With regard to claim 11, Johnson teaches that the landing surface of the wide diameter portion meets the sidewall of the lower portion of the tool at about a 90 degree angle (see annotated Fig. above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson.
With regard to claim 17, Johnson discloses a kit for use in a process for suspending operation of an oil or gas well, the kit comprising:
a) a tool as recited in claim 7 (see rejection of claim 7 below).
b) a method step of coupling the tool (27) to a (30) and lowering the landing surface of the tool onto the tubing string inlet or the upper extension thereof (this position is shown in Fig. 8, in which the tool 27 is landed on the top of a tubing string inlet 20a).
Johnson fails to include any instructions for accomplishing the method steps that Johnson discloses.  Furthermore, Johnson also teaches that the tool is to be used along with “a smaller-diameter elongated member such as a pipe string or cable 30” (column 2, lines 35-36), but Johnson does not specify that the pipe string is a sucker rod string.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Johnson by providing instructions for using the tool to support a string, as such instructions would have enabled operators to use the tool properly and thereby reduce risk of tool damage or injury to operators.  Furthermore, It would have been obvious to include instructions for using the tool to support a sucker rod string specifically as opposed to a generic pipe string, as a sucker rod string is a well known type of string for use in a wellbore.
Allowable Subject Matter
Claims 10, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676